Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered November 13, 2003, which denied defendants’ motion to dismiss the complaint on statute of limitations grounds, unanimously affirmed, with costs.
Plaintiffs commenced this action in June 2000, alleging negligence and malpractice in delaying referral of Philip Karp for neurological assessment and surgery. After an initial consultation in April 1994, Dr. Swerdlow continued to treat Mr. Karp for the same underlying condition, with ongoing efforts recommended to correct it. The frequency of appointments averaged one every two to three months, until December 24, 1997. This action was timely commenced within 2V2 years of the final visit. The frequent visits and recommendations demonstrated continuous treatment for the same condition {see CPLR 214-a; Hein v Cornwall Hosp., 302 AD2d 170 [2003]). Concur— Andrias, J.P., Saxe, Sullivan, Ellerin and Williams, JJ.